Citation Nr: 0701406	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-24 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetic 
retinopathy.

2.  Entitlement to service connection for a disability 
manifested by memory loss.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a right wrist 
disability.

5.  Entitlement to service connection for a right hand 
disability.

6.  Entitlement to service connection for a right arm 
disability.

7.  Entitlement to service connection for a right leg 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to April 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (the RO).

Procedural history

In February 2002, the RO received the veteran's claim of 
entitlement to service connection for type II diabetes and a 
host of maladies which he claimed were the result of this 
condition, including diabetic retinopathy, memory loss, and 
disabilities of the right shoulder, wrist, hand, arm, and 
leg.  The December 2002 rating decision denied each of the 
claims, and the veteran filed a notice of disagreement in 
December 2003.  Following this action, a June 2004 rating 
decision granted service connection for type II diabetes and 
peripheral vascular disease of the right foot.  A 20 percent 
rating was assigned for each condition.  The remainder of the 
claims were denied by a June 2004 statement of the case 
(SOC), in response to which the veteran filed a substantive 
appeal (VA Form 9) in July 2004.

The veteran presented testimony before the undersigned at an 
October 2006 videoconference hearing.  A transcript of the 
hearing has been associated with the veteran's VA claims 
folder.  The veteran submitted additional medical evidence 
directly to the Board after the hearing.  He has waived 
review of this evidence by the RO.  See 38 C.F.R. § 20.1304 
(2006).

Issues not on appeal

The veteran was also granted service connection for 
paroxysmal atrial fibrillation in a January 2005 rating 
decision.  A 10 percent disability rating was assigned.  
The same rating decision denied the veteran service 
connection for disabilities of the left ankle and left hand.  
The RO also denied the veteran service connection for 
hypertension in a March 2005 rating decision and service 
connection for loss of smell and taste and "hair turning 
white" in a March 2006 rating decision.  The March 2006 
rating decision did, however, grant the veteran service 
connection for diminished visual acuity (as secondary to a 
cerebrovascular accident which was in turn the result of 
service-connected type II diabetes), assigning a 10 percent 
rating therefore.  To the Board's knowledge, the veteran has 
not disagreed with any of these assigned ratings or denials 
of service connection.  These issues are therefore not in 
appellate status and will be discussed no further herein.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The issues of service connection for right shoulder, right 
wrist, right hand, right arm, and right leg disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The medical and other evidence of record does not show 
that the veteran has diabetic retinopathy.

2.  The medical and other evidence of record does not show 
that the veteran has a disability manifested by memory loss.


CONCLUSIONS OF LAW

1.  Service connection for diabetic retinopathy is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 
(2006).

2.  Service connection for memory loss is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for diabetic 
retinopathy.

2.  Entitlement to service connection for memory loss.

The veteran seeks service connection for diabetic retinopathy 
and a disability manifested by memory loss, essentially 
contending that each alleged condition is the product of his 
service-connected type II diabetes.  He has not contended 
that direct service connection is warranted.  See Board 
hearing transcript, at 3.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.  Because the matters of service 
connection for diabetic retinopathy and memory loss involve 
identical provisions of law and a similar factual background, 
the Board will discuss them in common discussion.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the VCAA, the RO must satisfy the following 
four requirements:  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that a letter was 
sent to the veteran in July 2002 which was specifically 
intended to address the requirements of the VCAA.  The July 
2002 letter from the RO specifically notified the veteran 
that to support a secondary service connection claim, "we 
will need evidence of a current disability(ies) and medical 
evidence that the disability(ies) is related to a service 
connected disability(ies)."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the July 
2002 VCAA letter, the veteran was informed that VA would 
obtain any VA or private medical evidence specifically 
identified by him.  This letter also advised the veteran that 
VA had already received treatment records from the Apple 
Valley Medical Center, and was in the process of scheduling 
an examination for him at the Minneapolis VA Medical Center 
(VAMC). 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The July 2002 letter notified the veteran that if he was 
treated at a VA facility, he should "tell us which VA 
Medical Center or Clinic you visited and when you went there.  
We will get these reports."  With respect to private 
treatment records, the veteran was instructed to "fill out a 
consent form and return it to us.  We are sending two consent 
forms (VA Forms 2104142) with this letter.  Be sure to write 
the complete name and address of the private doctor, 
hospital, or clinic."  Alternatively, the veteran was 
advised that he could contact his private medical providers 
directly and request that they forward all applicable 
treatment records to VA.  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The July 2002 letter included notice that "[i]f you have any 
additional evidence to support your claim . . . or any other 
type of evidence which could have a bearing on your claim, 
please send it to us or tell us what it is and the address 
where we can find it so we can request it on your behalf."  
Moreover, the veteran was sent a letter in March 2006 
advising him that "[i]f you have any information or evidence 
that you have not previously told us about or given to us, 
and that information or evidence concerns the level of your 
disability or when it began, please tell us or give us that 
evidence now."  The Board believes that these requests 
substantially comply with the requirements of 38 C.F.R. § 
3.159 (b) in that they informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the Board's denial of 
service connection for diabetic retinopathy and memory loss 
herein.  In other words, any lack of advisement as to those 
two elements is meaningless, because a disability rating and 
effective date are not, and cannot be, assigned in the 
absence of service connection.  The veteran's claim of 
entitlement to service connection was denied based on 
elements (2) and (3), the existence of disability and its 
relationship to a service-connected disability.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to these crucial 
elements.  In any event, the RO sent the veteran a letter in 
March 2006 which advised him of the type of evidence needed 
to establish the highest possible disability rating and 
earliest possible effective date.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical and personnel 
records; private treatment records from, inter alia, J.W., 
D.O., and the Apple Valley Medical Center; as well as the 
reports of multiple VA examinations.  The veteran and his 
representative have not identified any outstanding evidence 
which has yet to be obtained.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a videoconference 
hearing before the undersigned in October 2006.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues of service connection for diabetic 
retinopathy and memory loss.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
organic disease of the nervous system, when manifested to a 
compensable degree within the initial post-service year.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2006).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).


Service connection - secondary basis

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2006); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With respect to secondary service connection, an analysis 
similar to the Court's decision in Hickson applies.  There 
must be (1) medical evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Analysis

As outlined in the law and regulations section above, service 
connection on either a direct or secondary basis requires 
that the veteran have a current disability.  It does not 
appear from the record, however, that the veteran has either 
diabetic retinopathy or a disability manifested by memory 
loss so as to satisfy this initial requirement.  

With respect to diabetic retinopathy, private treatment 
records following service are pertinently negative for 
treatment, complaint, or diagnosis of this condition.  
The June 2006 VA examiner (an optometrist) specifically 
determined that the veteran did not have diabetic 
retinopathy.  No contrary medical opinion is of record.  The 
only eye disability identified during the June 2006 VA 
examination was a paracentral scotoma, which the examiner 
determined was secondary to an October 2005 cerebrovascular 
accident.  As alluded to in the Introduction, service 
connection is already in effect for that condition.  

With respect to memory loss, the medical record is completely 
silent for treatment, complaint, or diagnosis of any 
disability manifested by memory loss.  The record is also 
negative for any indication that the veteran has experienced 
any psychiatric or cognitive decline, or that he has been 
diagnosed with any condition which would be productive of 
memory loss.  Again, the medical record is free of complaints 
of this condition.  Indeed, on VA examination in August 2002, 
the veteran denied symptoms of memory loss.

The only other evidence in the claims file serving to 
establish the existence of either diabetic retinopathy or a 
disability manifested by memory loss is the veteran's own 
statements.  However, it is now well settled that as a lay 
person without specialized training, the veteran is not 
competent to render an opinion on matters such as the 
diagnosis and etiology of disease, which calls for 
specialized medical training.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 
(2006) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  While the veteran is free to report his symptoms, 
he is not competent to establish the existence of a current 
disability or the specific diagnosis therefore.  

Because the record contains no competent medical evidence 
diagnosing diabetic retinopathy or a disability manifested by 
memory loss, the first Wallin element has not been met and 
the veteran's claim fails on this basis alone.  See Brammer, 
supra.  Throughout the four plus years this claim has been 
pending, the veteran has had ample opportunity to submit 
evidence demonstrating the existence of a current disability.  
He has also been repeatedly notified, including in the July 
2002 VCAA letter and the March 2006 Dingess letter, of the 
need to submit evidence of a current disability.  This he has 
not done.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits]; see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence].

Accordingly, in the absence of medical evidence establishing 
a diagnosis of diabetic retinopathy or a disability 
manifested by memory loss, service connection for these 
conditions is not warranted.


ORDER

Service connection for diabetic retinopathy is denied.

Service connection for memory loss is denied.


REMAND

The veteran also seeks service connection for disabilities of 
the right shoulder, right wrist, right hand, right arm, and 
right leg.  As with his service-connection claims for 
diabetic retinopathy and memory loss, the veteran claims that 
each of these alleged conditions is the product of his 
service-connected diabetes.  Unlike the diabetic retinopathy 
and memory loss claims, however, the veteran also appears to 
be contending that his alleged musculoskeletal disabilities 
are being made worse by medications used to treat his 
diabetes.  See generally Allen, supra [holding that 
additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310].  He 
specifically contends that because he is a diabetic, certain 
treatment modalities commonly used for rheumatoid arthritis 
(one of his alleged musculoskeletal maladies), particularly 
steroidal treatment, are unavailable to him, thus resulting 
in a marked increase in symptomatology.  Before the Board can 
adjudicate these claims, however, additional development is 
in order.



Reason for remand

Medical opinion

As noted above, to establish service connection on a 
secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and 
(3) a nexus between (1) and (2).  See Wallin, supra.  In 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), the 
Court held that where there is evidence of record satisfying 
the first two requirements for service connection, but no 
competent medical evidence addressing the third requirement, 
VA must obtain a medical nexus opinion.

The medical evidence of record in this case contains multiple 
diagnoses of rheumatoid arthritis which could potentially 
satisfy the first Wallin element.  Although the specific 
joints affected are not identified, it appears that at least 
some of the affected joints correspond to those for which the 
veteran is seeking service connection.  For example, 
treatment records from Dr. J.W. note synovitis of the MCP 
joints of the bilateral hands and wrist swelling.  Pain, 
decreased range of motion, and general stiffness of the upper 
extremities is also noted, as is sciatic pain and ankle 
synovitis.  Dr. J.W. also notes that the veteran suffers from 
"cheiropathy," which is primarily manifested by decrease 
range of motion in the tendons of the hands.  Under these 
circumstances, the Board believes that additional development 
in the form a VA examination should be conducted to identify 
the specific joint(s) effected by rheumatoid arthritis and/or 
related conditions.  

Because there is evidence of rheumatoid arthritis with pain 
and decrease range of motion in several joint, the first 
Wallin element is potentially satisfied.  The second Wallin 
element is more clearly satisfied, as the veteran is already 
service-connected for type II diabetes.  None of the medical 
records currently associated with the veteran's VA claims 
folder, however, offer a clear opinion as to a possible 
causal relationship between the veteran's musculoskeletal 
disabilities (including rheumatoid arthritis) and his 
service-connected diabetes.  The Board finds that a VA nexus 
opinion is therefore necessary to decide the claim.  Similar 
to Charles, the evidence of record in this case includes 
evidence of current disability (although an examination must 
be conducted to determine the specific joints affected) and a 
service-connected condition (diabetes).  However, no medical 
nexus opinion is present which would serve to causally relate 
the two.  In such situations, the case must be remanded for 
the purpose of obtaining a medical nexus opinion.  Such 
opinion should also address the veteran's Allen argument, 
specifically in light of Dr. J.W.'s treatment records which 
note that the veteran's diabetes has limited his ability to 
prescribe steroids to treat rheumatoid arthritis, thereby 
worsening the symptoms of that condition.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a VA 
examination of the veteran to determine 
the current nature and severity of his 
claimed right shoulder, right wrist, 
right hand, right arm, and right leg 
disabilities.  The veteran's VA claims 
folder must be made available to and be 
reviewed by the examiner.  

After conducting a physical examination 
of the veteran and completing any 
clinically-indicated diagnostic testing, 
the examiner should specifically identify 
the joints affected by rheumatoid 
arthritis.  The examiner should also 
express an opinion as to whether the 
veteran's rheumatoid arthritis is either 
the product of his service-connected type 
II diabetes or aggravated thereby 
(including potential aggravation 
resulting from the limitation of 
treatment modalities available due to 
diabetes).

The examiner should also express an 
opinion as to whether the veteran 
currently has a disability of the right 
shoulder, wrist, hand, arm, and/or leg 
apart from rheumatoid arthritis.  The 
examiner should likewise determine if any 
non rheumatoid arthritic disability so 
identified is either the product of 
service-connected type II diabetes or 
aggravated thereby (including potential 
aggravation resulting from the limitation 
of treatment modalities available due to 
diabetes).  A report of the examination 
should be associated with the veteran's 
VA claims folder.

2.  Thereafter, VBA should readjudicate 
the issues on appeal to the extent 
necessary.  If any of the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusions warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
David A. Brenningmeyer
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


